DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021, has been entered.  
Election/Restrictions

3.        Upon further considerations in view of the latest amendments, the previously withdrawn claims 8, 20, 22, 24, 25, 27 and 29, have been RE-JOINED with the claims previously examined on the merits. 
Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-3, 5, 7, 8, 20, 22, 24, 25, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	In claim 1, as amended, it is unclear from the claim language whether or not the recitation of the lid and the substrate defining a flow channel ‘at least partially’, means that the claimed device must include additional components, configured to define the channel completely. In this connection, it is unclear how the channel can be defined in the absence of any spacers forming the side walls of the flow cell, such side walls (indexed as 29) being illustrated, for example, in the replacement Figures 5G, 5H. The claim language also does not set forth any structural inter-relationships between the bonding region and the ports. 
	In claim 5, it is not clear what structural features and in what sense, must make the fluid communication ‘selective’. 
In claim 29, the first and second reactive groups lack antecedent basis. Also, ‘optionally substituted’, is indefinite in the given context.  It is further noted that optional features do not have patentable moments. 

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1 and 24 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Bowen et al., [US 20130116153]. 
	, Bowen discloses flow cell structures comprising, as shown in Figure 37, substrate bottom layer 28, spacer middle layer 380 and upper layer [‘lid’] 360, defining a pattern of flow channels. Bowen also explains, for example, in [0089] that primer grafting can be done via a homogenous or heterogeneous reaction involving ‘reactive groups’ creating covalent bonds, and further explains in paragraph [0101] that reactive primers can be protected by a photo-cleavable unit [‘protective coating] or water soluble material, such as polyethylene glycol [PEG-see paragraph [0014]] passivation layer. Bowen also discusses PAZAM in [0081]. 
Bowen does not teach the lid being bonded at the bonding regions, nor the inlet and outlet, as recited.  However, such features are very common in the art, and it would have been within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Bowen by having employed inlet and outlet ports, as well as lid-substrate bonding, to have capabilities to provide fluid flow. 
	 		 
Response to Arguments

8.	All of the Applicant s arguments have been fully considered but they are moot in view of the new grounds of rejection.   	 
Conclusion

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798